Exhibit 10.2 AGREEMENT OF PURCHASE AND SALE OF LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS between RESOURCE AMERICA, INC., as Seller, and RSI ASSOCIATES, LLC as Purchaser Dated as of: February , 2008 AGREEMENT OF PURCHASE AND SALE OF LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS THIS AGREEMENT OF PURCHASE AND SALE OF LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS (“Agreement”) is made and entered into this day of February, 2008 by and between RESOURCE AMERICA, INC., a Delaware corporation (“Seller”), and RSI ASSOCIATES, LLC, a Delaware limited liability company (“Purchaser”). RECITALS A.Seller is the owner of 100% of the membership interests in Resource RSI Phase 1, LLC, a Delaware limited liability company (“RSI I”)and Resource RSI Phase II, LLC, a Delaware limited liability company (“RSI II” and together with RSI I, the ”Companies”). B.RSI I owns that certain parcel of real property located at 102-10 East Bay Street, Savannah, Georgia, as more particularly described on Exhibit A attached hereto (the “Phase I Property”) and RSI II holds a leasehold interest in the 3rd, 4th and 5th floors of that certain real property which is adjacent and contiguous to the Phase I Property and located at 115 East Bay Street, Savannah, Georgia as more particularly described on Exhibit B attached hereto (the “Phase II Property” and together with the Phase I Property, the “Property”). C.Purchaser desires to purchase and assume from Seller and Seller desires to sell and assign a Thirty percent (30.00%) membership interest in each of RSI I and RSI II constituting thirty percent (30%) of the membership interest in the Companies and all rights, privileges and obligations attendant thereto (the “Acquired Interests”) subject to and upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth, Seller hereby agrees to sell and assign, and Purchaser hereby agrees to purchase and assume, all of Seller's right, title and interest in the Acquired Interests upon the following terms and conditions: 1.Purchase Price.The purchase price for the Acquired Interests shall be One Million Six Hundred Sixty Four Thousand One Hundred Sixty Five and 49/100 Dollars ($1,664,165.49) (the “Purchase Price”). 2.Payment of Purchase Price.The Purchase Price shall be payable as follows: (a)On the Initial Closing Date (as hereinafter defined), Purchaser shall acquire a Nineteen and 99/100 percent (19.99%) membership interest in each of the Companies (the “Initial Acquired Interests”) upon the payment to Seller of One Million One Hundred Sixty Four Thousand One Hundred Sixty Five and 49/100 Dollars ($1,164,165.49)which shall be paid to Seller by cash, certified or bank check delivered at 1845 Walnut Street, Philadelphia, PA, Attn: Alan Feldman or by wire transferred funds to such account as Seller may designate; and (b)On the Second Closing Date (as hereinafter defined), Purchaser shall acquire an additional Ten and 01/100 percent (10.01%) membership interest in each of the Companies (the “Second Acquired Interests”) upon the payment to Seller of Five Hundred Thousand Dollars ($500,000) which shall be paid to Seller by cash, certified or bank check delivered at 1845 Walnut Street, Philadelphia, PA, Attn: Alan Feldman or by wire transferred funds to such account as Seller may designate. 3.Time and Place of Closing. (a)Closing on the Initial Acquired Interests (the “Initial Closing”) shall take place at 10:00 A.M. Philadelphia, Pennsylvania time on the first business day which is ten (10) days after notice of the proposed transfer is delivered (the “Initial Closing Date”) to the current holder of that certain loan in the original principal amount of $12,500,000 initially made by Greenwich Capital Financial Products, Inc. (“Lender”) and secured by the Property (the “Loan”); and (b)Closing on the Second Acquired Interests (the “Second Closing”) shall take place at 10:00 A.M. Philadelphia, Pennsylvania time on a date mutually agreed upon by Seller and Purchaser after receipt of approval from
